Title: Commission, 7 April 1756
From: Dinwiddie, Robert
To: Washington, George



[Williamsburg, 7 April 1756]

Robert Dinwiddie Esqr His Majesty’s Lieutenant Governor and Commander in Chief of the Colony and Dominion of Virginia.
To George Washington Esqr:
By Virtue of the Power and Authority to me given and granted by His Majesty I do hereby authorize and impower You to hold and appoint Courts Martial for the Tryal of Non-commissioned Officers and Soldiers as Colonel and Commander in

Chief of the Virginia Regiment for all Crimes and Offences whatsoever pursuant to the Act of Assembly, for punishing Mutiny and Desertion And for so doing this shall be Your Warrant. Given under my Hand and Seal this Seventh day of April 1756.

Robt Dinwiddie


By the Governor’s CommandWm Withers Secretary

